DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-10, filed on 11/30/2021, have been fully considered and are persuasive.  In the light of the arguments and the amendment to the claims filed on 11/30/2021, the previous rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application should be amended as follows:
		Cancel claim 7 (withdrawn, claim 7 is directed to a film-forming device (non-elected invention); the election was made without traverse on 08/06/2021).

	Allowable Subject Matter
Claims 1, 6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: JP 2007-243014 to O Ketsu et al., which teaches a method for cleaning a film-forming device comprising a processing container (figure 1, #7), the cleaning method comprising the steps of removing a reaction product which is 3 into the processing container after the film formation (English translation, [0052, and 0055-0057]), removing a residue which remains after the step of removing the reaction product by supplying steam (English translation, [0058, and 0065]), and pre-coating the substrate holder by supplying the gas into the processing container to form a thin-film as the same film formed in a film forming step (English translation [0069-0071]), wherein the film formation step is at a processing temperature of 600 to 800°C (English translation [0051]), and JP2015-40153 to Miyazawa et al., which teaches a method for cleaning a film forming device comprising a processing chamber and a susceptor with a cleaning gas such as ClF3 (English translation, [0092]), and the step of supplying hydrogen into the film forming chamber after cleaning with ClF3 to perform a heat purge process to remove cleaning gas components adhered to the susceptor during the cleaning step (English translation, [0132]).
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of wherein in the protective film formation process, a temperature of the substrate holder is set to be 1,600°C to 1,700 °C, in combination with the other process steps as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714